Order entered April 16, 1968 as appealed from unanimously modified on the law and in the exercise of discretion by deleting its fourth ordering paragraph and otherwise affirmed, without costs or disbursements to either party. The third ordering paragraph grants plaintiffs leave *946to apply for oral depositions of defendant’s officers, agents and employees after conclusion of initial disclosure proceedings provided in the order. The deleted paragraph requires that in any event defendant, a Canadian company, be examined by any of its officers, agents and employees with knowledge of the facts in New York at least 30 days before trial. Should plaintiffs see fit to apply for such oral depositions, the court, to which application is made, may determine the extent of the examination and the conditions under which it is to be held in light of the situation then revealed. Concur — Eager, J. P., Steuer, Tilzer, Rabin and Macken, JJ.